Case 8:19-cv-00571-CEH-CPT Document 1 Filed 03/07/19 Page 1 of 4 Page|D 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
'I`AMPA DIVISION
TATE ANDERSEN,

Plaintiff,
v. Case No.:

AFF()RDABLE APPLIANCE, LLC,

Defendant.
/

C()MPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, TATE ANDERSEN, by and through undersigned counsel, brings this action
against Defendant, AFFORDABLE APPLIANCE, LLC (“Defendant”), and in support of his
claims states as follows:

JURISDICTION AND VENUE

1. This is an action for damages under the Fair Labor Standards Act (“FLSA”),
29 U.S.C. § 201 e_t EL., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29
U.S.C. § 201 e_ts_ecL

3. Venue is proper in the Middle District of Florida, because all of the events
giving rise to these claims occurred in Polk County, Florida.

PARTIES
4. Plaintiff is a resident of Polk County, Florida.

5. Defendant operates an appliance store in Bartow, in Polk County, Florida.

Case 8:19-cv-00571-CEH-CPT Document 1 Filed 03/07/19 Page 2 of 4 Page|D 2

GENERAL ALLEGATIONS
6. Plaintiff has satisfied all conditions precedent, or they have been waived.
7. Plaintit`f has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.
9. At all times material hereto, Plaintiff was “engaged in the production of

goods" for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was
subject to the individual coverage of the FLSA.

10. At all times material hereto, Defendant was an “employer” within the meaning
ofthe FLSA, 29 U.S.C. § 203(d).

11. Defendant continues to be an “employer” within the meaning of the FLSA.

12. At all times material hereto, Defendant was and continues to be an enterprise
covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(3).

13. At all times relevant to this action, Defendant Was engaged in interstate
commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

14. At all times relevant to this action, the annual gross sales volume of Defendant
exceeded $500,00() per year.

LCTS

15. Plaintiff began working for Defendant as a Technician in April 2016, and he
worked in this capacity until December 2017.

16. At various times material hereto, Plaintiff worked hours in excess of forty (40)
hours within a work week for Defendant, and he was entitled to be compensated for these

overtime hours at a rate equal to one and one-half times his regular hourly rate.

Case 8:19-cv-00571-CEH-CPT Document 1 Filed 03/07/19 Page 3 of 4 Page|D 3

17. Defendant failed to pay Plaintiff an overtime premium for all of the overtime
hours that he worked, in violation of the FLSA_

18. Defendant’s actions were willful, and showed reckless disregard for the
provisions of the FLSA.

COUNT I - FLSA OVERTIME VIOLATION

19_ Plaintiff realleges and readopts the allegations of paragraphs 1 through 18 of
this Cornplaint, as though fully set forth herein.

20. During the statutory period, Plaintiff Worked overtime hours While employed
by Defendant, and he was not compensated for all of these hours in accordance with the
PLSA.

21. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of 29 U.S.C. § 255(a).

22. As a result of the foregoing, Plaintiff has suffered damages

WHEREFORE, Plaintiff demands:

a) Judgment against Defendant for an amount equal to Plaintiff`s unpaid

back wages at the applicable overtime rate;

b) Judgment against Defendant stating that Defendant’s violations of the
FLSA were willful;

c) An equal amount to Plaintist overtime damages as liquidated
damages;

d) To the extent liquidated damages are not awarded, an award of

prejudgment interest;

Case 8:19-cv-00571-CEH-CPT Document 1 Filed 03/07/19 Page 4 of 4 Page|D 4

A declaratory judgment that Defendant’s practices as to Plaintiff were

unlawful, and grant Plaintiff equitable relief;

s)

All costs and attorney’s fees incurred in prosecuting these claims; and

F or such further relief as this Court deems just and equitable.

JURY TRIAL DEMANI)

Plaintiff demands trial by jury as to all issues so triable.

cared rhis/l“ll"day Of March, 2019.

Respectfully submitted,

llM/ll/</

CHizIsToi>HEk J. sABA
Florida Bar Number: 0092016
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tarnpa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813»321-4086
Facsimile: 813»229-8712

Ernail: csaba@wfclaw.com
Email: tsoriano@wfclaw.com
Attorneys for Plaintiff

